DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites, “An additive fabrication device configured to produce three-dimensional objects by sintering a source material, the device comprising: a chamber; a material deposition mechanism; a fabrication platform arranged within the chamber configured to receive source material from the material deposition mechanism and to be lowered into the chamber as progressive layers of source material are deposited and sintered over the fabrication platform.”
	It is clear how the fabrication platform can be configured to be lowered into the chamber as progressive layers of source material are deposited. It is unclear how the fabrication platform would be configured such that the source material would be sintered over the fabrication platform. The claim is accordingly indefinite. If Applicant means to convey that the device comprises a laser source configured to sinter the source material, that should be claimed directly and this section deleted.
Claims 2-8 rejected as depending from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by Boswell (US 2017/0028471).
Regarding claim 1, Boswell discloses an additive fabrication device (abstract, the recitation that the additive fabrication device be configured to produce three-dimensional objects by sintering a source material constitute an intended use and is not accorded patentable weight, using different materials and powering the laser to a different level could effect sintering instead of melting) comprising: a chamber (enclosed chamber, [0094], Figs. 1-2); a material deposition mechanism (powder deposition mechanism 140, [0098], Figs. 1-2); a fabrication platform arranged within the chamber configured to receive source material from the material deposition mechanism and to be lowered into the chamber as progressive layers of source material are deposited over the fabrication platform (base plate 110 moves down in Z direction, [0098] [0103], Fig. 2; powder on top of base plate 110 could be sintered based on the configuration of base plate 110); and one or more heaters configured to heat at least the source material deposited by the material deposition mechanism (stack 120 of heating elements 122, [0094], Figs. 1-2), wherein the chamber comprises a thermal break (insulating elements 130 constitute thermal breaks, [0022] [0094], Fig. 2).
	Regarding claim 2, Boswell discloses wherein the chamber includes a lower wall portion formed from a first material and an upper wall portion formed from the first material (heating elements 122 comprise a matrix that and accordingly comprises the same first material for a lower wall portion and an upper wall portion, [0046-47]), and wherein the thermal break comprises a middle wall portion formed from a second material (embodiments of various ceramic materials, [0042-44], [0094]), different from the first material (less conductive material for insulating layers [0022] with different materials taught [0042-49]), arranged between the lower wall portion and upper wall portion (interleaved between layers, [0094] Figs. 1-2).
	Regarding claim 3, Boswell discloses wherein the second material has a thermal conductivity that is lower than a thermal conductivity of the first material (less conductive material for insulating layers than heating element layers, [0022]; materials listed for the two layers have lower conductivity for insulating layers, [0042-49]).
	Regarding claim 5, Boswell discloses wherein the chamber comprises two regions of a first material joined together by a second material (multiple interleaved layers heating elements 122 and insulating elements 130, [0094], Figs. 1-2), the second material being the thermal break (multiple interleaved layers with the second material being the insulating elements 130, [0094], Figs. 1-2).
	Regarding claim 6, Boswell discloses wherein the thermal break comprises an air gap (Figs. 1-2; Applicant acting as own lexicographer defines an air gap as “a complete break between chamber sections”; accordingly, because insulating elements 130 form complete breaks between heating elements 122, the insulating elements 130 comprise an air gap).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boswell (US 2017/0028471) in view of Weiss (US 2022/0072786).
Assuming, arguendo, that claim 1 does require a device that laser sinters the source material and the selective laser melting of Boswell ([0004]) does not anticipate claim 1, the claims are nonetheless unpatentable over Boswell in view of Weiss.
Regarding claim 1, Boswell discloses an additive fabrication device (abstract) comprising: a chamber (enclosed chamber, [0094], Figs. 1-2); a material deposition mechanism (powder deposition mechanism 140, [0098], Figs. 1-2); a fabrication platform arranged within the chamber configured to receive source material from the material deposition mechanism and to be lowered into the chamber as progressive layers of source material are deposited over the fabrication platform (base plate 110 moves down in Z direction, [0098] [0103], Fig. 2); and one or more heaters configured to heat at least the source material deposited by the material deposition mechanism (stack 120 of heating elements 122, [0094], Figs. 1-2), wherein the chamber comprises a thermal break (insulating elements 130 constitute thermal breaks, [0022] [0094], Fig. 2).
Boswell teaches a device substantially as claimed. As assumed, Boswell does not teach the additive manufacturing device configured to produce three-dimensional objects by sintering a source material or that the fabrication platform arranged with the chamber is so configured such that the source material is sintered over the fabrication platform. Instead, Boswell teaches a selective laser melting device [0004].
However, in the same field of endeavor of additive manufacturing with powder and applying heat to the powder from the sides, [0038] Fig. 1, Weiss teaches an art recognized equivalence between selective laser sintering and selective laser melting and choosing between the two based on the material of the powder (plastic for sintering, or metal for melting).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Boswell to sinter because [0004] of Weiss teaches an art recognized equivalence and performing selective laser sintering to produce an additively manufactured plastic part.
	Regarding claim 2, Boswell teaches wherein the chamber includes a lower wall portion formed from a first material and an upper wall portion formed from the first material (heating elements 122 comprise a matrix that and accordingly comprises the same first material for a lower wall portion and an upper wall portion, [0046-47]), and wherein the thermal break comprises a middle wall portion formed from a second material (embodiments of various ceramic materials, [0042-44], [0094]), different from the first material (less conductive material for insulating layers [0022] with different materials taught [0042-49]), arranged between the lower wall portion and upper wall portion (interleaved between layers, [0094] Figs. 1-2).
	Regarding claim 3, Boswell teaches wherein the second material has a thermal conductivity that is lower than a thermal conductivity of the first material (less conductive material for insulating layers than heating element layers, [0022]; materials listed for the two layers have lower conductivity for insulating layers, [0042-49]).
	Regarding claim 5, Boswell teaches wherein the chamber comprises two regions of a first material joined together by a second material (multiple interleaved layers heating elements 122 and insulating elements 130, [0094], Figs. 1-2), the second material being the thermal break (multiple interleaved layers with the second material being the insulating elements 130, [0094], Figs. 1-2).
	Regarding claim 6, Boswell teaches wherein the thermal break comprises an air gap (Figs. 1-2; Applicant acting as own lexicographer defines an air gap as “a complete break between chamber sections”; accordingly, because insulating elements 130 form complete breaks between heating elements 122, the insulating elements 130 comprise an air gap).
	Regarding claim 7, Boswell teaches wherein the thermal break is arranged at least 15 mm from a top of the chamber (Figs. 1-2; the teachings of Boswell at least overlap, with dimensions not specified but the plurality of insulating layers extend down from the top of the chamber and at least one such layer is what appears to be at least 15 mm from the top; the difference between claim 7 and Boswell is a difference in size or proportion, and is therefore not patentably distinct. See MPEP 2144(IV)(A)).
	Regarding claim 8, Boswell teaches wherein the thermal break has a height of at least 20 mm (Figs. 1-2; the teachings of Boswell at least overlap, with dimensions not specified; the difference between claim 8 and Boswell is a difference in size, and is therefore not patentably distinct. See MPEP 2144(IV)(A)).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boswell (US 2017/0028471) (or in further view of Weiss (US 2022/0072786) as applied to claim 2 above, and further in view of Krueger (US 2018/0079033).
Regarding claim 4, Boswell teaches wherein the first material comprises metal and wherein the second material comprises ceramic ([0042-44]). Boswell, alternatively as modified by Weiss, teaches a device substantially as claimed. Boswell is silent as to the first material.
However, in the same field of endeavor of heating a powder bed from a heating element on the side (heating elements 122 of Boswell [0094]; heating device 23 in side boundary 24, [0035] [0043] Figs. 1, 3 of Krueger), Krueger teaches wherein the first material comprises metal (a metal such as copper, molybdenum, or tungsten, [0030]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified (or further modified) the device of Boswell such that heating elements comprise a metal such as copper, molybdenum, or tungsten because these materials have a sufficient temperature resistance for temperature regulation at high temperatures and, as metals, they are very good heat conductors as taught by [0030] of Krueger.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boswell (US 2017/0028471).
	Regarding claim 7, Boswell teaches wherein the thermal break is arranged at least 15 mm from a top of the chamber (Figs. 1-2; the teachings of Boswell at least overlap, with dimensions not specified but the plurality of insulating layers extend down from the top of the chamber and at least one such layer is what appears to be at least 15 mm from the top; the difference between claim 7 and Boswell is a difference in size or proportion, and is therefore not patentably distinct. See MPEP 2144(IV)(A)).
	Regarding claim 8, Boswell teaches wherein the thermal break has a height of at least 20 mm (Figs. 1-2; the teachings of Boswell at least overlap, with dimensions not specified; the difference between claim 8 and Boswell is a difference in size, and is therefore not patentably distinct. See MPEP 2144(IV)(A)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boswell (US 10,363,603) teaches subject matter similar to Boswell (US 2017/0028471), cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726